Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 08/08/2022
In the instant Amendment, claims 3-4 have been amended; and claims 1, 8-11 are independent claims. Claims 1-11 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments on page 9-11 of the response filed on 08/08/20, with respect to the rejection(s) of claim 1 under 35 U.S.C. 1, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanizawa (US Application 20150236852 A1), Suziki et al. (JP 2004080663 A), and in view of Persaud et al. (US 20130042106 A1).
The rejection of claims 3-4  under 35 U.S.C. 112(b) is withdrawn as the claims have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 line 13 recite the element “supply the decryption key to the router upon receiving the control signal”, however the previous limitation recites “transmit a control signal”. It is unclear, which control signal it is referring to as the “ a control signal” recites in the previous step “a control signal” was transmit  from the first processor, as  a result lacks of proper antecedent basis. Appropriate correction to “the control signal” is required to ensure proper claim interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.                  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persaud et al. (US 20130042106 A1; Hereinafter “Persaud”).
Regarding claim 10, Persaud teaches a router comprising (Persaud: para[0015], “Network device 15(1) may be a secure storage gateway or router. Network devices 15(1) and 15(2) will be referred to herein as secure routers.”): a memory(Persaud Para[0031], “Client 30(1) comprises a processor 31(1), memory 32(1) and a network interface unit 33(1).”); and 
a processor coupled to the memory and configured to: receive a packet (object 55) encrypted with an encryption key (Persaud: para[0022], “More particularly, processor 31(2) in client 30(2) generates a request for the data file 50 that is forwarded to secure router 15(2) via network interface unit 33(2) and switch 25(2)”, para[0017], “secure router 15(1) use cryptographic algorithms to convert data file 50 into an encrypted object 55 that, as described further below, includes the encrypted data and other information.. More specifically, secure router 15(1) generates a unique random key per data file, and secures the file using this key”); and 
decrypt the packet by using a decryption key supplied from a key management server device without requesting the key management server device to generate the decryption key (Persaud: para[0024],“After encrypted object 55 is received, secure router 15(2) decrypts the object using security information 65 received from management server 20(2), and forwards data file 50 to client 30(2).”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa (US Application 20150236852 A1; Hereinafter “Tanizawa”), in view of Suziki et al. (JP 2004080663 A; Hereinafter “Suziki”), and in view of Persaud et al. (US 20130042106 A1; Hereinafter “Persaud”).
Regarding claim 1, Tanizawa teaches a communication system comprising: a key management server device comprising a first processor (Tanizawa: para[0034], “] The QKD transmitter 1 includes a quantum key sharing unit 10, an EC processor 11 (an error correcting unit), a PA processor 12 (a compressor), a classical communication unit 13, a key management unit 14, a key provider 15, a storage 16, and a controller 17.”); and 
the first processor being configured to: share a bit string (photon bit string) by quantum key distribution (Tanizawa: 0050]-[0052] FIG. 4 5, “For example, the quantum key sharing unit 10 of the QKD transmitter 1 sends, to the quantum key sharing unit 20 of the QKD receiver 2 via the quantum communication channel, a photon bit string made of single photons having a state based on base information that is generated in a random manner as against a bit string generated using random numbers. Thus, the quantum key sharing unit 20 receives the photon bit string from the quantum key sharing unit 10 via the classical communication channel, and reads the photon bit string based on the base information generated in a random manner.”)
receive a control signal (control data (PA information)) including key identification information (random numbers) and a key length (length information), the key identification information identifying an encryption key generated from the bit string, and the key length indicating a length of the encryption key (Tanizawa: [0035-0038)], [0066], [0119], fig. 4“The PA processor 12 receives control data (PA information) from a PA processor 22 (described later) via the classical communication channel”,  “The PA processor 22 of the QKD receiver 2 sends PA information (such as random numbers and length information of the encryption key) to the PA processor 12 of the QKD transmitter 1 via the classical communication channel. Thus, the PA processor 12 receives the PA information from the PA processor 22 via the classical communication channel.”).
Tanizawa does not explicitly teach  generating a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router; and supply the decryption key to the router.
However, in an analogous art,  Suzuki teaches generate a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router (Suzuki: para[0050-0055], “After the processing in step S3, a key for an encryption / decryption key can be generated. The key generation method can be performed by combining a plurality of pieces of key information. FIG. 13 shows how a plurality of pieces of tag information and key information are combined to enhance security. In FIG. 13, a 4 m-bit tag and key are obtained by combining a plurality of columns of 4-bit tag information or key information.”); and 
supply the decryption key to the router (Suziki: para[0055], “The users are notified that the encryption / decryption key has been generated in this manner.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Suziki into the teaching of Tanizawa to include generate a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router; and supply the decryption key to the router because it will add more layer of protection from potential fraud and misuse, and will prevent leakage of confidential information (Suziki: para [0006]).
Tanizawa in view of Suziki does not explicitly teach a router comprising a memory and a second processor coupled to the memory, the second processor being configured to: receive a packet encrypted with the encryption key; and  decrypt the packet by using the decryption key supplied from the key management server device without requesting the key management server device to generate the decryption key.
However, in an analogous art, Persaud teaches a router comprising a memory and a second processor coupled to the memory, the second processor being configured to(Persaud: para[0015], [0031],): receive a packet encrypted with the encryption key(Persaud: para[0017], para[0022-0024]  [0037] “After encrypted object 55 is received”, “secure router 15(1) use cryptographic algorithms to convert data file 50 into an encrypted object 55 that, as described further below, includes the encrypted data and other information.. More specifically, secure router 15(1) generates a unique random key per data file, and secures the file using this key”); and  
decrypt the packet by using the decryption key supplied from the key management server device without requesting the key management server device to generate the decryption key(Persaud: para[0038],“ Secure router 15(2) then decrypts object 55 using security information 85 received from management server 20,”, para [0040], “Management server 20 communicates security information 85 to secure router 15(2) using the WAN 90 of enterprise 70”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Persaud into the modified teaching of Tanizawa to include receive a packet encrypted with the encryption key, and  decrypt the packet by using the decryption key supplied from the key management server device without requesting the key management server device to generate the decryption key because it will provide integrity security services (Persaud: para [0085]).
Regarding claim 8, Tanizawa teaches a communication system comprising: a plurality of key management server devices each comprising a first processor (Tanizawa: para [0019], “the quantum key distribution system 100 can also be, what is called, a quantum access network (see FIG. 6 referenced later) in which a single QKD receiver 2 has a plurality of QKD transmitters 1 connected thereto via an optical instrument. Still alternatively, the quantum key distribution system 100 can also be a quantum key distribution system in which the QKD receiver 2 has a plurality of interfaces for optical fiber communication and is connected to a plurality of QKD transmitters 1 via the interfaces”); and 
the first processor of one of the plurality of key management server devices being configured to: share a bit string with another facing key management server device by quantum key distribution (Tanizawa: 0050]-[0052] FIG. 4 5, “For example, the quantum key sharing unit 10 of the QKD transmitter 1 sends, to the quantum key sharing unit 20 of the QKD receiver 2 via the quantum communication channel, a photon bit string made of single photons having a state based on base information that is generated in a random manner as against a bit string generated using random numbers. Thus, the quantum key sharing unit 20 receives the photon bit string from the quantum key sharing unit 10 via the classical communication channel, and reads the photon bit string based on the base information generated in a random manner.”)
receive a control signal (control data (PA information)) including key identification information (random numbers) and a key length (length information), the key identification information identifying an encryption key generated from the bit string, and the key length indicating a length of the encryption key (Tanizawa: [0035-0038)], [0066], [0119], fig. 4“The PA processor 12 receives control data (PA information) from a PA processor 22 (described later) via the classical communication channel”,  “The PA processor 22 of the QKD receiver 2 sends PA information (such as random numbers and length information of the encryption key) to the PA processor 12 of the QKD transmitter 1 via the classical communication channel. Thus, the PA processor 12 receives the PA information from the PA processor 22 via the classical communication channel.”).
encrypt a decryption key by using the shared bit string and transmit a control signal including the encrypted decryption key and key identification information identifying the decryption key to the facing key management server device (Tanizawa:para[0027],  In this case, the node 50a and the node 50b that are directly connected to each other by a quantum communication channel generate identical encryption keys (a link key a-b). In an identical manner, the node 50a and the node 50c that are directly connected to each other by a quantum communication channel generate identical encryption keys (a link key a-c) different than the link key a-b. Then, the node 50c separately generates an encryption key (referred to as an "application key b-c") using random numbers; encrypts the application key b-c with the link key a-c; and transmits the encrypted application key b-c to the node 50a via the classical communication channel”, para[0067] fig. 5, generation of the encryption key); 
Tanizawa does not explicitly teach  supply the decryption key to the router upon receiving the control signal without waiting for a request to generate the decryption key from the router when the one key management server device is connected to the router.
However, in an analogous art, Suziki teaches supply the decryption key to the router upon receiving the control signal without waiting for a request to generate the decryption key from the router when the one key management server device is connected to the router (Suziki: para[0050-0055], “After the processing in step S3, a key for an encryption / decryption key can be generated. The key generation method can be performed by combining a plurality of pieces of key information. FIG. 13 shows how a plurality of pieces of tag information and key information are combined to enhance security. In FIG. 13, a 4 m-bit tag and key are obtained by combining a plurality of columns of 4-bit tag information or key information…The users are notified that the encryption / decryption key has been generated in this manner. At this time, the users may transmit and check each other”).  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, for the teaching of Suziki into the teaching of Tanizawa to include supply the decryption key to the router upon receiving the control signal without waiting for a request to generate the decryption key from the router when the one key management server device is connected to the router because it will add more layer of protection from potential fraud and misuse, and will prevent leakage of confidential information (Suziki: para [0006]).
Tanizawa in view of Suziki does not explicitly teach a router comprising a memory and a second processor coupled to the memory, the second processor being configured to: receive a packet encrypted with the encryption key; and  decrypt the packet by using the decryption key supplied from the key management server device without requesting the key management server device to generate the decryption key.
However, in an analogous art, Persaud teaches a router comprising a memory and a second processor coupled to the memory, the second processor being configured to(Persaud: para[0015], [0031],): receive a packet encrypted with the encryption key(Persaud: para[0017], para[0022-0024]  [0037] “After encrypted object 55 is received”, “secure router 15(1) use cryptographic algorithms to convert data file 50 into an encrypted object 55 that, as described further below, includes the encrypted data and other information.. More specifically, secure router 15(1) generates a unique random key per data file, and secures the file using this key”); and  
decrypt the packet by using the decryption key supplied from the key management server device without requesting the key management server device to generate the decryption key(Persaud: para[0038],“ Secure router 15(2) then decrypts object 55 using security information 85 received from management server 20,”, para [0040], “Management server 20 communicates security information 85 to secure router 15(2) using the WAN 90 of enterprise 70”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Persaud into the modified teaching of Tanizawa to include receive a packet encrypted with the encryption key, and  decrypt the packet by using the decryption key supplied from the key management server device without requesting the key management server device to generate the decryption key because it will provide integrity security services (Persaud: para [0085]).
Claims 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa (US Application 20150236852 A1; Hereinafter “Tanizawa”), in view of Suziki et al. (JP 2004080663 A; Hereinafter “Suziki”).
Regarding claim 9, Tanizawa teaches a key management server device comprising: a memory (Tanizawa: para[0156], “[0156] The QKD device according to the embodiments includes a control device such as the CPU 80, a read only memory (ROM) 81, a random access memory (RAM) 82”); and 
a processor coupled to the memory and configured to (Tanizawa: para [0034], “The QKD transmitter 1 includes a quantum key sharing unit 10, an EC processor 11 (an error correcting unit), a PA processor 12 (a compressor), a classical communication unit 13, a key management unit 14, a key provider 15, a storage 16, and a controller 17.”): 
share a bit string (photon bit string)  by quantum key distribution (Tanizawa:[0050]-[0052] FIG. 4 5,“For example, the quantum key sharing unit 10 of the QKD transmitter 1 sends, to the quantum key sharing unit 20 of the QKD receiver 2 via the quantum communication channel, a photon bit string made of single photons having a state based on base information that is generated in a random manner as against a bit string generated using random numbers. Thus, the quantum key sharing unit 20 receives the photon bit string from the quantum key sharing unit 10 via the classical communication channel, and reads the photon bit string based on the base information generated in a random manner.”); 
receive a control signal including key identification information(random numbers) and a key length(length information), the key identification information identifying an encryption key generated from the bit string, and the key length indicating a length of the encryption key (Tanizawa: [0035-0038)], [0066], [0119], fig. 4“The PA processor 12 receives control data (PA information) from a PA processor 22 (described later) via the classical communication channel”,  “The PA processor 22 of the QKD receiver 2 sends PA information (such as random numbers and length information of the encryption key) to the PA processor 12 of the QKD transmitter 1 via the classical communication channel. Thus, the PA processor 12 receives the PA information from the PA processor 22 via the classical communication channel.”).
Tanizawa does not explicitly teach generate a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router.
However, in an analogous art,  Suzuki teaches generating a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router (Suzuki: para[0050-0055], “After the processing in step S3, a key for an encryption / decryption key can be generated. The key generation method can be performed by combining a plurality of pieces of key information. FIG. 13 shows how a plurality of pieces of tag information and key information are combined to enhance security. In FIG. 13, a 4 m-bit tag and key are obtained by combining a plurality of columns of 4-bit tag information or key information.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Suxiki into the teaching of Tanizawa to include generate a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router because it will add more layer of protection from potential fraud and misuse (Suziki: para [0006]).
Regarding claim 11, Tanizawa teaches a computer program product comprising a non-transitory computer- readable medium including programmed instructions, the instructions causing a computer to execute (Tanizawa: para [0158], “the computer programs executed in the QKD device according to the embodiments can be recorded as installable or executable files in a computer-readable storage medium such as a compact disk read only memory (CD-ROM)”, para [0160], “the CPU 80 can read the computer programs from a computer-readable storage medium, load them into a main storage device, and execute them”): 
sharing a bit string (photon bit string)  by quantum key distribution (Tanizawa: 0050]-[0052] FIG. 4 5, “For example, the quantum key sharing unit 10 of the QKD transmitter 1 sends, to the quantum key sharing unit 20 of the QKD receiver 2 via the quantum communication channel, a photon bit string made of single photons having a state based on base information that is generated in a random manner as against a bit string generated using random numbers. Thus, the quantum key sharing unit 20 receives the photon bit string from the quantum key sharing unit 10 via the classical communication channel, and reads the photon bit string based on the base information generated in a random manner.”); 
receiving a control signal including key identification information(random numbers) and a key length(length information), the key identification information identifying an encryption key generated from the bit string, and the key length indicating a length of the encryption key (Tanizawa: [0035-0038)], [0066], [0119], fig. 4“The PA processor 12 receives control data (PA information) from a PA processor 22 (described later) via the classical communication channel”,  “The PA processor 22 of the QKD receiver 2 sends PA information (such as random numbers and length information of the encryption key) to the PA processor 12 of the QKD transmitter 1 via the classical communication channel. Thus, the PA processor 12 receives the PA information from the PA processor 22 via the classical communication channel.”).
Tanizawa does not explicitly teach  generating a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router.
However, in an analogous art,  Suzuki teaches generating a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router (Suzuki: para[0050-0055], “After the processing in step S3, a key for an encryption / decryption key can be generated. The key generation method can be performed by combining a plurality of pieces of key information. FIG. 13 shows how a plurality of pieces of tag information and key information are combined to enhance security. In FIG. 13, a 4 m-bit tag and key are obtained by combining a plurality of columns of 4-bit tag information or key information.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Suxiki into the teaching of Tanizawa to include generate a decryption key corresponding to the encryption key from the bit string based on the key identification information and the key length, upon receiving the control signal without waiting for a request to generate the decryption key from a router because it will add more layer of protection from potential fraud and misuse (Suziki: para [0006]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa (US Application 20150236852 A1; Hereinafter “Tanizawa”), in view of Suziki et al. (JP 2004080663 A; Hereinafter “Suziki”), and in view of Persaud et al. (US 20130042106 A1; Hereinafter “Persaud”), and further in view of Fu (US Application 2018/0109372 ; Hereinafter “Fu”).
Regarding claim 2, Tanizawa in view of Suziki, in view of Persaud teaches the independent claim 1. 
Tanizawa in view of Suziki, in view of Persaud does not explicitly teach wherein the control signal further includes offset information indicating where to extract the decryption key from the bit string, and the first processor is configured to generate the decryption key based on the offset information. 
However in an analogous art, Fu teaches wherein the control signal further includes offset information indicating where to extract the decryption key from the bit string, and the first processor is configured to generate the decryption key based on the offset information. (Fu: Para [0080], “subsequent to entities receiving equipment private keys and trusted certificates, entities may start to establish secure communication channels among themselves. In some embodiments, two entities can produce one or more shared quantum data keys using a trusted-computing based QKD scheme. One can assume that two communicating entities have previously negotiated a shared secret quantum string. Each entity can store the shared secret quantum string in its TPM. ”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching Fu into the modified method of Tanizawa to include wherein the control signal further includes offset information indicating where to extract the decryption key from the bit string, and the first processor is configured to generate the decryption key based on the offset information because it will enhance the data security in the computing environment (Fu: para [0037]);
Regarding claim 3, Tanizawa in view of Suziki, in view of Persaud teaches the independent claim 1. 
Tanizawa in view of Suziki, in view of Persaud does not explicitly teach wherein the communication system comprises a plurality of the routers, the control signal further includes router identification information identifying the router to be supplied with the decryption key among the plurality of routers, and the first processor is configured to supply the decryption key to the router identified by the router identification information.
However in an analogous art, Fu teaches wherein the communication system comprises a plurality of the routers, the control signal further includes router identification information identifying a router to be supplied with the decryption key among the plurality of routers, and the first processor is configured to supply the decryption key to the router identified by the router identification information ([0063][0069][0073] “In some embodiments, the trusted authorization center can include a plurality of trusted control nodes (e.g., nodes 206 and 208 shown in FIG. 2) that are coupled to each other. These control nodes collectively share and perform the authorization duty”, “The quantum key distribution device can also transmit the route information of each selected route through the conventional channel to the other quantum key distribution device, and the other quantum key distribution device uses the route information to transmit the quantum information. The identification information of the key distribution device is verified.”” If there are n trusted control nodes within the trusted authorization center, the system private key can be divided into n shares, each share being noted as S, (i=1, 2, . . . , n). The n shares of the system private key can then be sent to the n trusted control nodes, one share per node (operation 408)”, “each trusted control node may generate a subkey (or equipment subkey) for the requesting entity (operation 506). More specifically, the subkey can be generated based on the identity and TPM information of the requesting entity. The TPM information can include the unique identifier of the TPM and the PCR values”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching Fu into the modified method of Tanizawa to include wherein the communication system comprises a plurality of the routers, the control signal further includes router identification information identifying a router to be supplied with the decryption key among the plurality of routers, and the first processor is configured to supply the decryption key to the router identified by the router identification information because it will enhance the data security in the computing environment (Fu: para [0037]);
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa (US Application 20150236852 A1; Hereinafter “Tanizawa”), in view of Suziki et al. (JP 2004080663 A; Hereinafter “Suziki”), and in view of Persaud et al. (US 20130042106 A1; Hereinafter “Persaud”), in view of Yuan et al.(US Application 20200280437 A1; Hereinafter “Yuan”). 
Regarding claim 4, Tanizawa in view of Suziki, in view of Persaud teaches the independent claim 1. 
Tanizawa in view of Suziki, in view of Persaud does not explicitly teach wherein the second processor is further configured to: store a plurality of the decryption keys in the memory in an order that the decryption keys are generated by the first processor; and read a specified decryption key, input the specified decryption key to decryption processing, and delete an earlier stored decryption key in the memory than the specified decryption key is stored.
However in an analogous art, Yuan additionally teaches wherein the second processor is further configured to: store a plurality of the decryption keys in the memory in an order that the decryption keys are generated by the first processor (Yuan: para [0035] “Upon generating the same random key sequence, the first and second entities may each store the key sequences in a respective key pool. Exemplary quantum key distribution protocols include the BB84, B91, and B92 protocols, as well as other protocols which have been proposed to improve the code rate, such as continuous variable QKD, DSP-QKP, and SARG.”); and 
read a specified decryption key, input the specified decryption key to decryption processing, and delete an earlier stored decryption key in the memory than the specified decryption key is stored (Yuan: para [0037][0051], “The term “key label” refers to an identifier or identifying information used to distinguish between different keys. The key label may be in the form of, e.g., numerical values or character strings.”, “Upon updating the key, the system may also delete both the key most recently used for an encryption operation, and the corresponding key label. This reduces the amount of storage space required, and also decreases the risk of key exposure by allowing the key-managing device to maintain centralized management.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, for the modified teaching of Tanizawa to have been updated in the manner described in Yuan in order to improve the security of the system  and add more layer of protection from potential fraud (Yuan: para [0015]).
Regarding claim 5, Tanizawa in view of Suziki, in view of Persaud, in view of Yuan teaches the dependent claim 4. Yuan additionally teaches wherein in decrypting the packet, the second processor is configured to wait for a predetermined time and request the memory to read the decryption key when the decryption key for decrypting the packet has not been supplied from the key management server device (Yuan: para [0041],[0049] “environment 200 depicts a system which facilitates secure encryption and decryption of data on a remote device (e.g., a storage device) by updating a key based on a dynamic key refreshment protocol, storing a key label for the updated key, and applying a quantum key distribution protocol to ensure the synchronization and security of key distribution. The system allows a new key to be selected (e.g., updating a key) on a periodic basis (e.g., based on a predetermined time interval) or on a continuous basis (e.g., based on receiving a request to encrypt data, that is, a “one key one storage” method)”).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa (US Application 20150236852 A1; Hereinafter “Tanizawa”), in view of Suziki et al. (JP 2004080663 A; Hereinafter “Suziki”), and in view of Persaud et al. (US 20130042106 A1; Hereinafter “Persaud”), in view of Yuan et al.(US Application 20200280437 A1; Hereinafter “Yuan”), and further in view of Cao et al. (CN Application 110011791 ; Hereinafter “Cao”).
Regarding claim 6, Tanizawa in view of Suziki, in view of Persaud, in view of Yuan teaches the dependent claim 5. 
Tanizawa in view of Suziki, in view of Persaud, in view of Yuan does not explicitly teach wherein the second processor is configured to discard the packet without decrypting the packet when the decryption key is not able to be acquired even after a predetermined number of requests for the memory to read the decryption key. 
However in an analogous art, Cao teaches wherein the second processor is configured to discard the packet without decrypting the packet when the decryption key is not able to be acquired even after a predetermined number of requests for the memory to read the decryption key (Cao: “signature verification failed. signature verification failed. or already exceeds the allowable time period, random4 or random5 then discarding the data packet in the allowed time period appeared satisfies any one of the conditions and sending refusal to UE1 communication data packet and cut off the connection, otherwise the UE2 selects a random number b, calculating gb and (ga) bmod p, UE2 sends D2D to UE1 parameter response data packet, the data”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching Cao into the modified method of Tanizawa to include wherein the second processor is configured to discard the packet without decrypting the packet when the decryption key is not able to be acquired even after a predetermined number of requests for the memory to read the decryption key because it can reduce the service pressure, save processing resources, simplifying user operation and accelerates the circulation speed of electronic evidence security. (Cao para [0001])
Regarding claim 7, Tanizawa in view of Suziki, in view of Persaud, in view of Yuan teaches the dependent claim 4. 
Tanizawa in view of Suziki, in view of Persaud, in view of Yuan does not explicitly teach wherein in decrypting the packet, the second processor is configured to wait for a notification from the memory for a predetermined time when the decryption key for decrypting the packet has not been supplied from the key management server device, and to discard the packet without decrypting the packet when receiving no notification even after passage of the predetermined time. 
However, in an analogous art, Cao teaches wherein in decrypting the packet, the second processor is configured to wait for a notification from the memory for a predetermined time when the decryption key for decrypting the packet has not been supplied from the key management server device, and to discard the packet without decrypting the packet when receiving no notification even after passage of the predetermined time (Cao: claim 3“signature verification failed. or already exceeds the allowable time period, random4 or random5 then discarding the data packet in the allowed time period appeared satisfies any one of the conditions and sending refusal to UE1 communication data packet and cut off the connection, otherwise the UE2 selects a random number b, calculating gb and (ga) bmod p, UE2 sends D2D to UE1 parameter response data packet, the data”.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching Cao into the modified method of Tanizawa to include wherein in decrypting the packet, the second processor is configured to wait for a notification from the memory for a predetermined time when the decryption key for decrypting the packet has not been supplied from the key management server device, and to discard the packet without decrypting the packet when receiving no notification even after passage of the predetermined time because it can reduce the service pressure, save processing resources, simplifying user operation and accelerates the circulation speed of electronic evidence security. (Cao para [0001])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437    
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437